     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.601 Page 1 of 23


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELROY WILLIAM ROBINSON,                                  Case No.: 3:19-cv-0387-BAS-MSB
12                                           Petitioner,
                                                               ORDER DENYING PETITION FOR
13           v.                                                WRIT OF HABEAS CORPUS AND
                                                               DENYING CERTIFICATE OF
14    CHARLES CALLAHAN, Warden
                                                               APPEALABILITY
15                                         Respondent.
16
17
18    I.     INTRODUCTION
19           Petitioner Elroy William Robinson (“Petitioner” or “Robinson”), a state prisoner
20    proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254,
21    challenging his San Diego Superior Court conviction in case number SCS266818. (“Pet.,”
22    ECF No. 1.)1 The Court has reviewed the Petition, the Answer and Memorandum of Points
23    and Authorities in Support of the Answer, the Traverse, the lodgments, and all the
24    supporting documents submitted by both parties.2 For the reasons discussed below, the
25
26    1
        Page numbers for docketed materials cited in this order refer to those imprinted by the court’s electronic
      case filing system.
27    2
        Although this case was randomly referred to United States Magistrate Judge Michael S. Berg pursuant
28    to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and Recommendation nor oral
      argument are necessary for the disposition of this matter. See S.D. Cal. Civ. L.R. 71.1(d).

                                                           1
                                                                                            3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.602 Page 2 of 23


 1    Court DENIES the petition and DENIES a certificate of appealability.
 2    II.   FACTUAL BACKGROUND
 3          Because Robinson pleaded guilty and did not file a direct appeal, there is no state
 4    court decision outlining the facts of this case. Accordingly, the Court summarizes the facts
 5    as set forth in the San Diego County Probation Department’s Sentence Report, as follows:
 6                 On [August 28, 2013], a National City Police Department School
            Resource Officer (SRO) responded to Ira Harbison Elementary School to
 7
            investigate a report by [9-year-old] C.G., the victim. She claimed her
 8          stepfather, Elroy Robinson, the defendant, molested her on numerous
            occasions.
 9
10                 The victim told her teacher, that the defendant had sexually abused her
            between 2009 and 2011. The school psychologist spoke with the victim and
11
            was told the same information. The teacher told the Officer her conversation
12          with the victim. The victim appeared upset and told the teacher she was sad.
            She explained she was sad because of a unique family situation and did not
13
            want the teacher to tell the victim’s mother, [Mrs.] Robinson. The victim said
14          her stepfather abused her, but he stopped because they talked to him and said
            to stop. The teacher asked her what she meant by abuse and the victim asked
15
            if she wanted her to tell her what he did. The teacher told the victim she could
16          tell her as little or as much as she wanted. The teacher asked if words or
            touching could be abuse. The victim said yes to both and when the teacher
17
            asked her where are you not supposed to touch, the victim said, “My private
18          parts. Please don’t tell my mom.” The victim was very upset, physically
            shaking and crying.
19
20                 The psychologist told the Officer the victim told him that the defendant
            sexually abused her and that it started in Florida. She did not know how many
21
            times but that it was more than once. She explained he touched her “private
22          parts” with “his privates” and it hurt[,] and she would cry. She said it
            sometimes happened in the bathroom. The victim explained she told her
23
            mother about the abuse when they lived in Florida and her mother spoke to
24          the defendant. The victim heard the defendant tell her mother he did not see
            her as his daughter.
25
26                Following the report, the victim and her two siblings, ages one and two,
            were taken into the custody of Child Protective Services. A Detective called
27
28

                                                   2
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.603 Page 3 of 23


 1          Mrs. [Robinson, the mother of the victim,] and advised her all three of her
            children had been placed in protective custody. Mrs. Robinson was calm and
 2
            said she understood. The Detective asked if she could meet the next day at
 3          the police station. She agreed to appear with her husband, the defendant.
 4
                    On [August 29, 2013], the defendant, Mrs. Robinson[,] and [a] Navy
 5          Lieutenant appeared at the police station. . . . Mrs. Robinson told the
            Detective she first learned of the molestation the week before Christmas 2012.
 6
            By this time[,] she and the defendant had moved to San Diego. The victim
 7          seemed sad and Mrs. Robinson confronted her and asked what was wrong.
            The victim ultimately disclosed that the defendant had been touching her
 8
            vagina and orally copulating her. Mrs. Robinson discussed with the victim
 9          what the consequences would be if the molestation was reported to the police.
            She said her siblings would be taken away and the defendant would be taken
10
            to jail. She [stated that Petitioner] was the only source of income for the
11          family. Mrs. Robinson then asked the victim what she wanted to do. She said
            she would confront the defendant and make sure the molestation would not
12
            happen again. After talking with the victim[,] they agreed to keep the
13          molestation in the family.
14
                   Two days later Mrs. Robinson confronted the defendant. He admitted
15          to molesting the victim. He was honest with her and admitted to touching and
            orally copulating the victim. He admitted it started in December 2009 when
16
            she was six years old. Mrs. Robinson asked the defendant why he molested
17          the victim and he said, “I don’t see her as my daughter.” He admitted to
            touching her last in April 2012.
18
19                 The next day the family discussed how to proceed forward. The
            defendant asked for the victim’s forgiveness, and she did. They all agreed to
20
            not report the molestation to the police. Mrs. Robinson placed “precautions”
21          she believed would help the victim feel safe. She would not allow the victim
            to dress in light clothing, she was to always have on pants and a top and she
22
            was to lock her bedroom door.
23
                   In January 2013, the victim’s father visited and asked if the victim
24
            could return to Belize to live with him. Mrs. Robinson agreed[,] and the
25          victim lived with her grandfather in Belize for three months. The defendant
            did not know she was leaving and was upset. In April 2013, Mrs. Robinson
26
            visited Belize and the victim asked if she could return to the United States.
27          Mrs. Robinson brought her back.
28

                                                  3
                                                                              3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.604 Page 4 of 23


 1                  Mrs. Robinson had not sought counseling for the victim and did not
            report it to the police. She told the Detective she should have reported the
 2
            molestation to the police, but did not want to break up her family and loose
 3          [sic] the only source of income they had.
 4
                  After interviewing Mrs. Robinson, the Detective met with the
 5          defendant and asked if he wanted to meet. The defendant said, “I am here to
            do the right thing.” The Detective informed the defendant that he was free to
 6
            leave at any time prior to the interview.
 7
                  The defendant explained when he and Mrs. Robinson married[,] the
 8
            victim was five years old. Approximately a year later he began to molest her.
 9          He described the first incident as being in the bathroom while bathing the
            victim. It occurred while living in military housing in Florida in December
10
            2009. He gave the victim a bath and he touched her vagina. He said he got
11          pleasure from touching and fondling the victim’s vagina.
12
                   The second incident occurred two weeks later when he laid in bed with
13          the victim. He explained the victim did not like to fall asleep by herself so he
            would lay with her until she fell asleep. The defendant touched the victim’s
14
            vagina and fondled it. It was over her clothing. The third incident was a re-
15          occurrence of the second incident.
16
                   The fourth incident occurred in the living room when the victim was
17          watching television. The defendant sat next to her, put his hand down her
            pants and touched her vagina with his bare hand. The victim said, “Stop. Why
18
            are you doing this? I am going to tell.” He described the fifth incident as
19          occurring three months later and was a re-occurrence of the fourth. Several
            days after the fifth incident a sixth occurred comparable to the fifth. Again,
20
            the victim asked him to “Stop” and not touch her.
21
                   The defendant could not describe each and every incident but that most
22
            of the time he would touch and fondle her. It continued until October or
23          November 2013. Prior to their move to San Diego he would have the victim
            sit on his lap while wearing boxers (or sometimes pants) and move her around.
24
            This stimulated the defendant and caused him to obtain an erection. The
25          defendant told the Detective the victim could feel his erection while he would
            move her around on his lap. While doing this the defendant would touch the
26
            victim’s vagina and buttocks. The defendant would stop and stand the victim
27          up. He would turn the victim around and then kiss her on the mouth. He
            would put his tongue in the victim’s mouth.
28

                                                   4
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.605 Page 5 of 23


 1
                  When they moved to San Diego[,] he continued to molest the victim
 2
            and would touch her in her bedroom and in the living room. The defendant
 3          explained the victim told him she had viewed pornographic material. He
            Googled pornographic video clips and showed them to her. Initially the
 4
            defendant said he did this to make sure what she said she had viewed was
 5          indeed pornographic material. However, after further questioning, the
            defendant admitted he had shown it to her on more than one occasion to see
 6
            how she would react. The defendant said he showed the victim women on
 7          women in sexual positions and completing sexual acts.
 8
                   The defendant described an occasion when he inserted his pinkie finger
 9          into the victim’s vagina. When he did[,] she told him it hurt so he pulled it
            back out. He estimated he only placed the tip of his pinkie in her vagina. He
10
            detailed an incident in June 2011, just prior to his deployment, when he took
11          the victim into the bathroom and turned off all the lights. He removed her
            pants and panties and orally copulated her. While copulating the victim, the
12
            defendant said he touched her buttocks.
13
                   When he returned from deployment in February 2012, he continued to
14
            molest the victim. He said, “I could not stop myself.” He detailed an incident
15          that took place in March 2012, when he inserted his erect penis into the
            victim’s vagina. He stopped when she told him it hurt. He said he was only
16
            able to insert the “tip” of his penis. The defendant attempted to lie about his
17          actions. He told Mrs. Robinson that he never placed his penis into her vagina.
            He attempted to convince her it was his pinkie again.
18
19                 The defendant said he was ashamed of what he had done, but he could
            not stop himself. He said he would never molest one of his own children, as
20
            it would be “gross.”
21
                  The defendant was arrested and booked into jail. The defendant wrote
22
            an apology letter to the victim.
23
                  Additionally, the Detective received a telephone call from the
24
            Commanding Officer of the USS Wayne Meyer. He said he had information
25          regarding the defendant. He said the defendant contacted him on [August 28,
            2013] and briefed him regarding his children being removed from his custody.
26
            On the morning of [August 29, 2013], the defendant met with the
27          Commanding Officer and disclosed he had molested his stepdaughter. He told
            the Commanding Officer “he was ready to face the consequences.”
28

                                                   5
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.606 Page 6 of 23


 1    (Lodgment 2, ECF No. 15-2 at 2–5.)
 2    III.   PROCEDURAL BACKGROUND
 3           On September 3, 2013, the District Attorney issued a criminal complaint charging
 4    Robinson with one count of sexual intercourse/sodomy with a child 10 years old or younger
 5    (Cal. Penal Code § 288.7(a) (count one)); one count of oral copulation/sexual penetration
 6    with a child 10 years old or younger (Cal. Penal Code § 288.7(b) (count two)); three counts
 7    of committing a lewd act upon a child (Cal. Penal Code § 288(a)) (counts three, four and
 8    nine)); one count of sending harmful matter with intent of seduction of a minor (Cal. Penal
 9    Code § 288.2(a) (count five)); and three counts of committing a forcible lewd act upon a
10    child (Cal. Penal Code § 288(b)(1) (counts six, seven and eight)). (Lodgment No. 1, ECF
11    No. 15-1 at 1–2.)
12           Robinson was appointed a public defender who began working on a motion to
13    suppress Petitioner’s confession. Petitioner then retained new counsel who took over the
14    case, and prepared and filed the motion to suppress on March 27, 2014. (See Lodgment
15    No. 11, ECF No. 15-11, Ex. D at 46–47.) On April 16, 2014, the trial court denied the
16    motion to suppress and the prosecution subsequently offered Robinson a plea bargain. (See
17    id. at 17.) That same day, Robinson pleaded guilty to counts three, four, six, seven, eight,
18    and nine. (Id. at 167; see also Lodgment 3, ECF No. 15-3.) The plea agreement contained
19    a stipulated sentencing range of twenty-four to thirty years, to be determined by the
20    sentencing court. (Lodgment 11, ECF No. 15-11 at 167.) On July 2, 2014, the court
21    sentenced Robinson to a total term of thirty years in prison. (Lodgment 3, ECF No. 15-3;
22    see also Lodgment 4, ECF No. 15-4 at 1.)
23           On June 28, 2017, Robinson filed a petition for writ of habeas corpus with the San
24    Diego Superior Court alleging his due process rights were violated when: (1) he was
25    allegedly detained beyond the state statutory forty-eight hour limit until arraignment, (2)
26    the trial judge allegedly acknowledged concerning behavior surrounding Robinson’s
27    confession but nonetheless improperly denied his motion to suppress, and (3) the
28    sentencing judge was allegedly rude and condescending towards Petitioner, demonstrating

                                                   6
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.607 Page 7 of 23


 1    improper bias against him. (See Lodgment 5, ECF No. 15-5 at 3–4.) On August 1, 2017,
 2    Robinson’s petition for writ of habeas corpus was denied because he failed to state a prima
 3    facie claim for relief, waived his claim of unlawful detention by not bringing a motion
 4    pursuant to California Penal Code § 995, waived his claim regarding the motion to suppress
 5    by pleading guilty, and the sentence was within the stipulated range of the plea. (Lodgment
 6    6, ECF No. 15-6 at 1–2.)
 7          On September 14, 2017, Robinson filed another petition for writ of habeas corpus
 8    with the San Diego Superior Court, alleging he received ineffective assistance of counsel
 9    when defense counsel failed to raise the issue of Robinson’s unlawful detention, failed to
10    adequately argue the motion to suppress, and improperly pressured him to enter into the
11    guilty plea. (Lodgment 7, ECF No. 15-7 at 3.) On October 24, 2017, the Superior Court
12    denied the petition, concluding that Petitioner’s claims constituted an improper piecemeal
13    attack on his conviction and as such, were procedurally barred. (Lodgment 8, ECF No. 15-
14    8 at 2.) The Superior Court went on to review Robinson’s claims on the merits and
15    concluded that, even assuming the claims were not procedurally barred, he would not be
16    entitled to relief because he failed to provide documentary evidence sufficient to make a
17    showing of ineffective assistance of counsel. (See id. at 2–4.)
18          On December 21, 2017, Robinson filed a petition for writ of habeas corpus with the
19    California Court of Appeal, alleging retained counsel was ineffective in failing to fully
20    investigate the circumstances of his confession, failing to raise the issue of his prolonged
21    detention, and failing to adequately advise him of the consequences of his guilty plea. (See
22    Lodgment 9, ECF No. 15-9 at 14; see also Lodgment 10, ECF No. 15-10 at 1.) On
23    December 28, 2017, the California Court of Appeal denied Petitioner’s petition on the
24    merits, stating that Petitioner had failed to provide documentary evidence sufficient to
25    support his claims of ineffective assistance of counsel. (Lodgment 10, ECF No. 15-10 at
26    2.)
27          Robinson filed a petition for writ of habeas corpus in the California Supreme Court
28    on April 30, 2018. (Lodgment No. 11, ECF No. 15-11.) In it, he argued that he received

                                                   7
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.608 Page 8 of 23


 1    ineffective assistance of counsel because counsel failed to adequately argue his confession
 2    should be suppressed and failed to properly advise him regarding pleading guilty. (See id.
 3    at 18–32.) On August 15, 2018, the court denied the petition without comment or citation.
 4    (Lodgment No. 12, ECF No. 15-12.)
 5          On February 25, 2019, Robinson filed the instant federal petition for writ of habeas
 6    corpus. Respondent filed an Answer and Memorandum of Points and Authorities on
 7    August 16, 2019. (“Answer,” ECF No. 14.) On September 16, 2019, Robinson filed his
 8    Traverse. (“Traverse,” ECF No. 18.)
 9    IV.   SCOPE OF REVIEW
10          Robinson’s Petition is governed by the provisions of the Antiterrorism and Effective
11    Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997). Under
12    AEDPA, a habeas petition will not be granted unless that adjudication: (1) resulted in a
13    decision that was contrary to, or involved an unreasonable application of clearly established
14    federal law; or (2) resulted in a decision that was based on an unreasonable determination
15    of the facts in light of the evidence presented at the state court proceeding. 28 U.S.C.
16    § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002).
17          A federal court is not called upon to decide whether it agrees with the state court’s
18    determination; rather, the court applies an extraordinarily deferential review, inquiring only
19    whether the state court’s decision was objectively unreasonable. See Yarborough v.
20    Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). In
21    order to grant relief under § 2254(d)(2), a federal court “must be convinced that an appellate
22    panel, applying the normal standards of appellate review, could not reasonably conclude
23    that the finding is supported by the record.” See Taylor v. Maddox, 366 F.3d 992, 1001
24    (9th Cir. 2004).
25          A federal habeas court may grant relief under the “contrary to” clause if the state
26    court applied a rule different from the governing law set forth in Supreme Court cases, or
27    if it decided a case differently than the Supreme Court on a set of materially
28    indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant

                                                    8
                                                                                 3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.609 Page 9 of 23


 1    relief under the “unreasonable application” clause if the state court correctly identified the
 2    governing legal principle from Supreme Court decisions but unreasonably applied those
 3    decisions to the facts of a particular case. Id. Additionally, the “unreasonable application”
 4    clause requires that the state court decision be more than incorrect or erroneous; to warrant
 5    habeas relief, the state court’s application of clearly established federal law must be
 6    “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75 (2003). “[A] federal
 7    habeas court may not issue the writ simply because that court concludes in its independent
 8    judgment that the relevant state-court decision applied clearly established federal law
 9    erroneously or incorrectly. Rather, that application must also be unreasonable.” Williams
10    v. Taylor, 529 U.S. 362, 411 (2000). “A state court’s determination that a claim lacks merit
11    precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the
12    correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
13    (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
14          Where there is no reasoned decision from the state’s highest court, the Court “looks
15    through” to the underlying appellate court decision and presumes it provides the basis for
16    the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S. 797, 805–
17    06 (1991). If the dispositive state court order does not “furnish a basis for its reasoning,”
18    federal habeas courts must conduct an independent review of the record to determine
19    whether the state court’s decision is contrary to, or an unreasonable application of, clearly
20    established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir. 2000)
21    (overruled on other grounds by Andrade, 538 U.S. at 75–76); accord Himes v. Thompson,
22    336 F.3d 848, 853 (9th Cir. 2003). However, a state court need not cite Supreme Court
23    precedent when resolving a habeas corpus claim. See Early, 537 U.S. at 8. “[S]o long as
24    neither the reasoning nor the result of the state-court decision contradicts [Supreme Court
25    precedent,]” id., the state court decision will not be “contrary to” clearly established federal
26    law. Id. Clearly established federal law, for purposes of § 2254(d), means “the governing
27    principle or principles set forth by the Supreme Court at the time the state court renders its
28    decision.” Andrade, 538 U.S. at 72.

                                                     9
                                                                                  3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.610 Page 10 of 23


 1    V.    DISCUSSION
 2          In his Petition, Robinson raises two grounds for relief. In both, he argues he received
 3    ineffective assistance of counsel in violation of his Sixth Amendment rights. In ground
 4    one, he contends counsel was ineffective in failing adequately argue his confession should
 5    be suppressed. (See Pet. at 24–35.) In ground two, Robinson claims defense counsel was
 6    ineffective in failing to properly advise him regarding his guilty plea. (See id. at 35–46.)
 7    Respondent argues Robinson is not entitled to habeas relief because the state court’s denial
 8    of his claims was neither contrary to, nor an unreasonable application of, clearly established
 9    law. (See Answer at 15–24.)
10          A.     Motion to Suppress Confession
11          In ground one, Robinson argues that defense counsel failed to properly investigate
12    the circumstances of his confession and failed to adequately argue that it should be
13    suppressed under Miranda and the Due Process Clause of the U.S. Constitution. (See Pet.
14    at 24–35.) Petitioner raised this claim in his petition for writ of habeas corpus to the
15    California Supreme Court, which was denied without comment. (See Lodgment No. 11,
16    ECF No. 15-11, Lodgment No. 12, ECF No. 15-12.) This Court therefore “looks through”
17    to the last reasoned state court decision to address Robinson’s claim, that of the California
18    Court of Appeal. See Ylst, 501 U.S. at 805–06.        The appellate court denied the claim,
19    stating in relevant part:
20                 In his writ petition, Robinson now claims his counsel was ineffective
            by failing to fully investigate the circumstances of his confession, resulting in
21
            a denial of a motion to suppress that confession.
22
                                                  ....
23
24                 To establish ineffective assistance of counsel, Robinson must
            demonstrate deficient performance and prejudice under an objective standard
25
            of reasonable probability of an adverse effect on the outcome. (People v.
26          Waidla (2000) 22 Cal.4th 690, 718.) A petitioner seeking habeas corpus relief
            bears a heavy burden to plead and prove sufficient grounds for relief. (People
27
            v. Duvall (1995) 9 Cal.4th 464, 474.) “At the pleading stage, the petition must
28          state a prima facie case for relief. To that end, the petition ‘should both (i)

                                                    10
                                                                                 3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.611 Page 11 of 23


 1          state fully and with particularity the facts on which relief is sought [citations],
            as well as (ii) include copies of reasonably available documentary evidence
 2
            supporting the claim, including pertinent portions of trial transcripts and
 3          affidavits or declarations.’” (In re Martinez (2009) 46 Cal.4th 945, 955–56.)
            Conclusory allegations made without any explanation of their factual bases
 4
            are insufficient to state a prima facie case or warrant an evidentiary hearing.
 5          (People v. Duvall, supra, at p. 474.)
 6
                   In regard to his claim involving the motion to suppress his confession,
 7          Robinson provides no documentary evidence to support his claims beyond a
            copy of the motion to suppress his confession filed by counsel and the district
 8
            attorney’s opposition. Likewise, he provides no explanation of the precise
 9          evidence his counsel would have discovered to support his motion to suppress
            that was not already included in the filed motion. To establish ineffective
10
            assistance of counsel for failure to investigate potential evidence, a petitioner
11          “must establish the nature and relevance of the evidence that counsel failed to
            present or discover.” (People v. Williams (1988) 44 Cal.3d 883, 937.)
12
            Robinson provides no explanation of any evidence his counsel should have
13          found that, if added to the motion to suppress, would more likely than not
            have resulted in a different outcome.
14
15    (Lodgment No. 10, ECF No. 14-10 at 1–2.)
16                 1.     Clearly Established Law
17          The Supreme Court has held that to establish ineffective assistance of counsel, a
18    petitioner must first show his attorney’s representation fell below an objective standard of
19    reasonableness. Strickland v. Washington, 466 U.S. 668, 688 (1984). “This requires
20    showing that counsel made errors so serious that counsel was not functioning as the
21    ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687.
22          Petitioner must also show he was prejudiced by counsel’s errors. Id. at 694.
23    Prejudice can be demonstrated by a showing that “there is a reasonable probability that,
24    but for counsel’s unprofessional errors, the result of the proceeding would have been
25    different. A reasonable probability is a probability sufficient to undermine confidence in
26    the outcome.” Id.; see also Fretwell v. Lockhart, 506 U.S. 364, 372 (1993). “The
27    likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S.
28    at 112 (citing Strickland, 466 U.S. at 693). The Court need not address both the deficiency

                                                    11
                                                                                  3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.612 Page 12 of 23


 1    prong and the prejudice prong if the defendant fails to make a sufficient showing of either
 2    one. Id. at 697.
 3          There is a “strong presumption that counsel’s conduct falls within a wide range of
 4    reasonable professional assistance.” Id. at 686-87. “Surmounting Strickland’s high bar is
 5    never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Representation is
 6    constitutionally ineffective only if it ‘so undermined the proper functioning of the
 7    adversarial process’ that the defendant was denied a fair trial.” Strickland, 466 U.S. at 687.
 8          Under the standards of both 28 U.S.C. § 2254(d) and Strickland, judicial review is
 9    “‘highly deferential’ and when the two apply in tandem, review is ‘doubly’ so.” Richter,
10    562 U.S. at 105 (citations omitted). As a result, “the question [under § 2254(d)] is not
11    whether counsel’s actions were reasonable. The question is whether there is any reasonable
12    argument that counsel satisfied Strickland’s deferential standard.” Id. The Strickland
13    prejudice analysis is complete in itself and there is no need for an additional harmless error
14    review under Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).               See Musladin v.
15    Lamarque, 555 F.3d 830, 834 (9th Cir. 2009) (“[W]here a habeas petition governed by
16    AEDPA alleges ineffective assistance of counsel under Strickland v. Washington, 466 U.S.
17    668 (1984), we apply Strickland’s prejudice standard and do not engage in a separate
18    analysis applying the Brecht standard.”).
19                 2.     Miranda
20          First, Robinson argues defense counsel failed to properly argue his confession
21    should be suppressed under Miranda. (See Pet. at 24–30.) The Fifth Amendment right
22    against self-incrimination requires the exclusion of statements elicited in a custodial
23    interrogation unless the suspect was first issued warnings pursuant to Miranda v. Arizona,
24    384 U.S. 436, 444–45 (1966). Miranda and its progeny govern the admissibility of
25    statements made during custodial interrogation in both state and federal courts. See id.
26    Miranda safeguards are required when a suspect is (1) “in custody” and (2) subject to
27    “interrogation” by the government. Miranda, 384 U.S. at 444. A suspect is in custody
28    when “there is a ‘formal arrest or restraint on freedom of movement’ of the degree

                                                    12
                                                                                 3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.613 Page 13 of 23


 1    associated with a formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983)
 2    (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam)). An “interrogation”
 3    includes both express questioning and its “functional equivalent.” Rhode Island v. Innis,
 4    446 U.S. 291, 301 (1980)). This includes any words or actions that an officer could
 5    reasonably have foreseen would “elicit an incriminating response.”           Id.; see also
 6    Pennsylvania v. Muniz, 496 U.S. 582, 600–01 (1990) (plurality opinion).
 7          When a suspect has not formally been taken into police custody, a suspect is
 8    nevertheless considered “in custody” for purposes of Miranda if the suspect has been
 9    “deprived of his freedom of action in any significant way.” Miranda, 384 U.S. at 444. To
10    determine whether the suspect was in custody, courts must first examine the totality of the
11    circumstances surrounding the interrogation. See Thompson v. Keohane, 516 U.S. 99, 112
12    (1995). Then the court must ask whether a reasonable person in those circumstances would
13    “have felt he or she was not at liberty to terminate the interrogation and leave.” Id.; see
14    also Berkemer v. McCarty, 468 U.S. 420, 442 & n.35 (1984).
15          Here, Robinson’s defense counsel filed a motion to suppress his confession. (See
16    Lodgment No. 11, ECF No. 15-11, Ex. D at 49–54.) In it, counsel argued Robinson’s
17    August 29, 2013 statement to Detective Shephard was obtained in violation of Miranda
18    because Robinson was “in custody” when he provided the statement. (See id. at 50–54.)
19    Specifically, defense counsel asserted that, despite being told the interview was voluntary,
20    the atmosphere of the interview suggested a reasonable person in Robinson’s position
21    would not have felt free to leave. (Id. at 52–53.) Defense counsel argued that, as a result,
22    Robinson was effectively “in custody” under Miranda. (Id.) Defense counsel’s argument
23    was not unreasonable. See Strickland, 466 U.S. at 687.
24          Furthermore, even assuming arguendo that defense counsel’s performance was
25    deficient, Robinson cannot establish prejudice. In order to establish prejudice with regard
26    to a motion to suppress, Robinson must show that had counsel performed reasonably, there
27    is a “reasonable probability that the evidence would have been suppressed, and the outcome
28    of the trial would have been different.” See Lowry v. Lewis, 21 F.3d 344, 346–47 (9th Cir.

                                                   13
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.614 Page 14 of 23


 1    1994). The transcript of Robinson’s August 29, 2013 interview with Detective Shephard
 2    makes clear that there is no reasonable probability any motion to suppress based on
 3    Miranda would have been successful because Detective Shephard specifically informed
 4    Robinson he was not under arrest and that he was free to terminate the interview at any
 5    time. For instance, at the outset of the interview, the following exchange took place:
 6          [SHEPHARD]:         …Okay. So, um, the first thing that, uh, I want to make
                                sure that you know, Elroy, is that you are not under arrest.
 7
                                You have not been charged with any crimes at this point.
 8                              Do you understand that?
 9
            [ROBINSON]:         Yes, sir.
10
            [SHEPHARD]:         Okay. Your presence here was based off of a request that
11
                                I had called your wife yesterday. . .
12
            [ROBINSON]:         Yes, sir.
13
14          [SHEPHARD]:         . . .and I had told her and informed her that your three
                                children had been removed from your home and taken into
15
                                protective custody.
16
            [ROBINSON]:         Yes, sir.
17
18           [SHEPHARD]:        At that time, your wife wanted to meet with me and talk
                                with me and I explained to her that if she wanted to come
19
                                down today at 8 o’clock in the morning, that you guys are
20                              welcome to come talk with me if you want, and my
                                understanding is that somehow she talked to you about
21
                                that. . .
22
            [ROBINSON]:         Yes, sir.
23
24          [SHEPHARD]:         . . . and that you agreed to come down here at 8 o’clock.
25
            [ROBINSON]:         Yes, sir.
26
            [SHEPHARD]:         Is that correct?
27
28          [ROBINSON]:         That is correct.

                                                   14
                                                                               3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.615 Page 15 of 23


 1
            [SHEPHARD]:      Did anyone force you to come down here to the police
 2
                             department today?
 3
            [ROBINSON]:      No.
 4
 5          [SHEPHARD]:      Did anybody order you to come down to the police
                             department today?
 6
 7          [ROBINSON]:      No.
 8
            [SHEPHARD]:      So your command did not order you to come down here
 9                           today?
10
            [ROBINSON]:      No they didn’t.
11
            [SHEPHARD]:      Okay. With that said, I want you to understand that you
12
                             are not in custody. You’re not under arrest, which means
13                           you don’t have to be here. Okay? If you want to leave a
                             any time, you can leave, okay? These doors are not
14
                             locked. You, you saw the lobby and you can walk out at
15                           any time that you want. Do you understand that?
16
            [ROBINSON]:      Yes, sir.
17
            [SHEPHARD]:      Okay. I don’t want you to feel at any point that you’re,
18
                             you’re stuck here or that you’re not allowed to leave or
19                           anything like that. You are a free man. You get to do
                             whatever you want just like anybody else. Do you
20
                             understand that?
21
            [ROBINSON]:      Yes, sir.
22
23          [SHEPHARD]:      Okay. Uh, with that said, as I’m asking you questions,
                             which is what I’m going to do today, is I want to talk to
24
                             you. If there are questions that you don’t want to answer,
25                           you don’t have to answer ‘em either. Okay?
26
            [ROBINSON]:      Yes, sir.
27
            [SHEPHARD]:      You have the right not to talk or answer any questions if
28

                                               15
                                                                           3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.616 Page 16 of 23


 1                             you don’t want to, okay? That’s your right as a person, as
                               a free person.
 2
 3          [ROBINSON]:        Yes, sir.
 4
            [SHEPHARD]:        Okay? Do you understand that?
 5
            [ROBINSON]:        I understand.
 6
 7          [SHEPHARD]:        Alright. Understanding everything that I told you just
                               now, uh, is it your will to want to talk with me today?
 8
 9          [ROBINSON]:        Yes, sir.
10
11    (See Pet., ECF No. 1, Ex. D at 65–67.) Based on the interview transcript, it is clear
12    Robinson understood he was not “in custody” at the time of the interview and was free to
13    terminate the questioning and leave if he so chose. See Berkemer, 468 U.S. at 442; see
14    also Lowry, 21 F.3d at 346–47. As such, Petitioner cannot establish prejudice because
15    there was no reasonable probability that the motion to suppress his confession would have
16    been granted. See Richter, 562 U.S. at 112; Strickland, 466 U.S. at 694.
17                3.     Due Process
18           Robinson’s argument that defense counsel inadequately investigated and argued
19    his confession was coerced, in violation of the Due Process Clause, fails for similar
20    reasons. Under the Due Process Clause, confessions must be voluntarily. See Lego v.
21    Twomey, 404 U.S. 477, 483–85 (1972). A confession is considered voluntary if it is
22    “product of a rational intellect and a free will.” Medeiros v. Shimoda, 889 F.2d 819, 823
23    (9th Cir. 1989). The Court must evaluate the totality of circumstances to determine
24    whether “the government obtained the statement by physical or psychological coercion
25    or by improper inducement so that the suspect’s will was overborne.” Beaty v. Stewart,
26    303 F.3d 975, 992 (9th Cir. 2002); see also Dickerson v. United States, 530 U.S. 428, 434
27    (2000).
28

                                                  16
                                                                              3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.617 Page 17 of 23


 1          In determining whether the defendant’s will was overborne by the circumstances
 2    surrounding a confession, the inquiry “takes into consideration . . . both the characteristics
 3    of the accused and the details of the interrogation.” United States v. Preston, 751 F.3d
 4    1008, 1016 (9th Cir. 2014) (en banc) (quoting Dickerson v. United States, 530 U.S. 428,
 5    434 (2000)). The question in cases involving psychological coercion “is whether [in light
 6    of the totality of the circumstances] the defendant’s will was overborne when the defendant
 7    confessed.”    United States v. Miller, 984 F.2d 1028, 1031 (9th Cir. 1993).               More
 8    specifically, courts consider the following factors: the age of the accused, his intelligence,
 9    the lack of any advice to the accused of his constitutional rights, the length of detention,
10    the repeated and prolonged nature of the questioning, and the use of physical punishment
11    such as the deprivation of food or sleep. United States v. Haswood, 350 F.3d 1024, 1027
12    (9th Cir. 2003).
13          The interrogation techniques of the officer must be “the kind of misbehavior that so
14    shocks the sensibilities of civilized society as to warrant a federal intrusion into the criminal
15    processes of the States.” Moran v. Burbine, 475 U.S. 412, 433–34 (1986). The Supreme
16    Court has required a high level of coercion to render a confession involuntary. See Mincey
17    v. Arizona, 437 U.S. 385 (1978).
18          Here, Robinson argues his counsel was ineffective in failing to investigate and
19    interview witnesses to establish his confession was involuntary and the result of
20    “psychological duress.” (See Pet. at 28–29.) He further claims his confession was the
21    result of “duress and improper inducement through a third party” because “Detective
22    Shephard made an appointment with my wife and told me through her that I must come in
23    and speak with him.” (Id. at 29.)         He also contends he “felt obligated to obey the
24    commands of Commander Baxter,” his commanding officer, who purportedly urged
25    Petitioner to cooperate with detectives. (Id. at 54–55.)
26          Even presuming for the sake of argument that Commander Baxter or Petitioner’s
27    wife were somehow working in concert with Detective Shephard to obtain inculpatory
28    statements from Robinson, the interview techniques used by Detective Shephard do not

                                                     17
                                                                                   3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.618 Page 18 of 23


 1    shock the conscience and the circumstances of the interrogation do not suggest that
 2    Robinson was coerced or his will overborne. As discussed above, there is nothing in the
 3    record to suggest that Detective Shephard threatened or forced Robinson to make a
 4    statement. Moreover, Robinson specifically stated that no one, including his commanding
 5    officer, had ordered him to participate in the interview. (See Lodgment No. 11, ECF No.
 6    15-11 at 77.) He repeatedly affirmed that he voluntarily agreed to the interview. (See id.)
 7    Finally, review of the transcript of the entire interview indicates that, while at times stern,
 8    Detective Shepard’s questioning of Robinson was generally cordial. (See id. at 76–116.)
 9    There was no threatening language or pressure from Detective Shephard, Robinson
10    expressed no discomfort during the questioning, the interview took place during business
11    hours, and there is no evidence it lasted longer than a few hours. (See id.)
12          Robinson fails to provide any evidence that the interrogation techniques of the
13    Detective Shephard involved “the kind of misbehavior that so shocks the sensibilities of
14    civilized society.” See Moran v. Burbine, 475 U.S. 412, 433–34 (1986). Indeed, nothing
15    in the state court record suggests anything near the high level of coercion required to render
16    a confession involuntary. See e.g. Mincey v. Arizona, 437 U.S. 385 (1978) (finding a
17    confession to be involuntary where defendant, while hospitalized and sedated in intensive
18    care, was interrogated for four hours); Greenwald v. Wisconsin, 390 U.S. 519 (1968)
19    (finding a confession to be involuntary where a medicated defendant was questioned for
20    over eighteen hours and was deprived of food and sleep); Beecher v. Alabama, 389 U.S.
21    35 (1967) (finding a confession to be involuntary where police officers held a gun to
22    defendant’s head).
23          Finally, Robinson argues defense counsel failed to adequately investigate the
24    circumstances surrounding his confession. Petitioner contends that, had counsel done a
25    proper investigation, he would have learned that Commander Baxter had acted with law
26    enforcement to coerce him into giving a statement to Detective Shephard. Defense counsel
27    has a duty to conduct reasonable investigations or to make a reasonable decision that
28    investigation is unnecessary. Strickland, 466 U.S. at 691. A decision not to investigate

                                                    18
                                                                                 3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.619 Page 19 of 23


 1    must be assessed for reasonableness under the circumstances at the time, applying a “heavy
 2    measure of deference to counsel’s judgments.” Wiggins v. Smith, 539 U.S. 510, 521–22
 3    (2003) (quoting Strickland, 466 U.S. at 690–91). Here, Robison offers nothing more that
 4    his self-serving conclusory allegation that, had defense counsel investigated and
 5    interviewed Commander Baxter more thoroughly, he would have provided information
 6    helpful to his motion to suppress. Furthermore, even assuming defense counsel had done
 7    the investigation Robinson alleges was lacking, he cannot establish prejudice because, as
 8    discussed above, Detective Shephard interrogation was not coercive, and Robinson has
 9    pointed to nothing Commander Baxter might have told defense counsel to alter that
10    conclusion. See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (stating conclusory
11    allegations unsupported by specific factual allegations do not warrant habeas relief).
12                 4.    Conclusion
13          In sum, for the reasons discussed above, Robinson has not established defense
14    counsel was ineffective in investigating and arguing his motion to suppress his confession
15    under Miranda and the Due Process Clause. Thus, the state court’s denial of Robinson’s
16    ground one was neither contrary to, nor an unreasonable application of, clearly established
17    law. 28 U.S.C. § 2254 (d)(1); Williams, 423 U.S. at 412–13. Ground one is DENIED.
18          B.     Plea Advice
19          In ground two, Robinson claims he received ineffective assistance of counsel when
20    his defense attorney “withheld vital information” and gave him “erroneous advice”
21    regarding his guilty plea. (See Pet. at 35.) Petitioner raised this claim in his petition for
22    habeas corpus to the California Supreme Court. (Lodgment No. 11, ECF No. 14-11 at 25–
23    30.) The court denied the petition without comment or citation. (Lodgment No. 12, ECF
24    No. 14-12.) This Court therefore looks through to the last reasoned state court decision.
25    See Ylst, 501 U.S. at 805–06. The appellate court denied the claim, stating:
26                 [Robinson] also contends his counsel was ineffective by failing to
            fully apprise him of the consequences of his guilty plea.
27
28                                            ....

                                                     19
                                                                                3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.620 Page 20 of 23


 1
                    [Robinson] provides no documentary evidence regarding the entry of
 2
             his guilty plea or the advice given by counsel. He does not provide a copy of
 3           his change of plea form or the reporter’s transcript of the entry of his plea,
             both of which would provide some detail regarding the advice given by
 4
             counsel and the court’s determination of whether the plea was entered
 5           voluntarily and knowingly. A petitioner’s assertion that he would not have
             pleaded guilty if he received effective representation is not sufficient to
 6
             establish prejudice’; there must be some objective showing. (See, e.g., In re
 7           Vargas (2000) 83 Cal. App. 4th 1125, 1140.) Again, Robinson makes no such
             showing here.
 8
 9    (Lodgment No. 10, ECF No. 14-10 at 1, 2.)
10           The decision of whether or not to accept a plea offer is a critical stage of the
11    prosecution at which the Sixth Amendment right to counsel attaches. Turner v. Calderon,
12    281 F.3d 851, 879 (9th Cir. 2002). Therefore, the two-part test of Strickland applies to
13    counsel’s ineffective assistance in advising a defendant to accept or reject a plea offer. See
14    Hill v. Lockhart, 474 U.S. 52, 57–58 (1985); Nunes v. Mueller, 350 F.3d 1045, 1051–53
15    (9th Cir. 2003) (rejecting attempt to limit Hill to acceptance of plea offer). In light of the
16    complexity and uncertainties that attend plea bargaining, it is especially essential that the
17    habeas court respect the latitude for counsel’s judgment that Strickland requires. See
18    Premo v. Moore, 562 U.S. 115, 124 (2011) (holding that Ninth Circuit erred in concluding
19    trial counsel engaged in deficient performance by not moving to exclude a confession
20    before advising client to take a plea bargain early in the proceedings).
21           First, Robinson provides no support for his assertions and as such cannot establish
22    that counsel’s performance fell below an objectively reasonable standard. In his Petition,
23    Robinson merely states that defense counsel failed to properly advise him prior to pleading
24    guilty. Such conclusory allegations are insufficient to establish federal habeas relief.
25    James, 24 F.3d at 26; see also Jones v. Gomez, 66 F.3d 199, 204–05 (9th Cir. 1995) (finding
26    conclusory allegations with no reference to the record are insufficient to support habeas
27    relief).
28           Second, Robinson’s claim that counsel improperly advised and pressured him into

                                                    20
                                                                                 3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.621 Page 21 of 23


 1    accepting the plea agreement is belied by the record. “Solemn declarations in open court
 2    carry a strong presumption of verity. The subsequent presentation of conclusory allegations
 3    unsupported by specifics is subject to summary dismissal, as are contentions that in the
 4    face of the record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977)
 5    (citing Machibroda v. United States, 368 U.S. 487, 495–96 (1962)). Before entering his
 6    plea, Robinson signed the change of plea form under penalty of perjury, in which he
 7    attested: “I have not been induced to enter this plea by any promise or representation of
 8    any kind except [a] stipulated [sentencing] range of 24 to 30 years to be determined by
 9    [the] sentencing court.” (See Lodgment No. 11, ECF No. 14-11, Ex. L at 167.) Robinson
10    also specifically acknowledged his attorney had explained all the additional possible
11    consequences of his plea. (Id. at 168.) Finally, he indicated that he understood he was
12    waiving his right to appeal his sentence or any pretrial motion to suppress evidence under
13    California Penal Code section 1538.5. (Id.) In sum, Robinson has failed to present
14    evidence to overcome the presumption of verity given his signed and initialed change of
15    plea form. See Blackledge, 431 U.S. at 74. Robinson therefore cannot prevail on his claim
16    that his attorney was ineffective in advising him to accept the plea agreement. See Premo,
17    562 U.S. at 124; Strickland, 466 U.S. at 686–87.
18          Moreover, even assuming counsel’s performance was deficient, Robinson cannot
19    establish prejudice.    The prejudice requirement “focuses on whether counsel’s
20    constitutionally ineffective performance affected the outcome of the plea process.” Hill,
21    474 U.S. at 59–60. Petitioner must show that there is a “reasonable probability that, but
22    for counsel’s error, he would not have pleaded guilty and would have insisted on going to
23    trial.” Id.; see also Blackledge, 431 U.S. at 73–74; Muth v. Fondren, 676 F.3d 815, 821
24    (9th Cir. 2012) (finding petitioner’s statements at the “plea colloquy carr[ied] a strong
25    presumption of the truth”).
26          Given Robinson’s lengthy and detailed confession (see Lodgment No. 11, ECF No.
27    15-11, Ex. F at 75–117), there is no reasonable likelihood that, had he refused to plead
28    guilty and insisted on going to trial, he would have been acquitted, or if convicted, would

                                                  21
                                                                              3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.622 Page 22 of 23


 1    have received a shorter sentence. See Hill, 474 U.S. at 59 (holding that there is no prejudice
 2    in cases where assuming the defendant had not taken the advice to plead guilty, the
 3    likelihood remains low that the trial or sentencing outcome would have changed). In
 4    addition, Robinson was originally charged with nine counts and, had he been convicted on
 5    all counts, faced well over 50 years-to-life in prison.3 (See Lodgment No. 1, ECF No. 15-
 6    1 at 1–2.)     Thus, in light of the strong evidence against him, Robinson has failed to
 7    demonstrate that, but for counsel’s alleged deficiency, he would not have pleaded guilty
 8    and would have insisted on going to trial. See Hill, 474 U.S. at 59; see Richter, 562 U.S.
 9    at 112 (“The likelihood of a different result must be substantial, not just conceivable.”).
10            Therefore, based on the foregoing, the state court’s denial of Robinson’s claim that
11    defense counsel failed to properly advise him regarding his guilty plea was neither contrary
12    to, nor an unreasonable application of, clearly established law. 28 U.S.C. § 2254(d)(1);
13    Williams, 423 U.S. at 412–13. Therefore, claim two is DENIED.
14    VI.    CERTIFICATE OF APPEALABILITY
15           Under AEDPA, a state prisoner seeking to appeal a district court’s denial of a habeas
16    petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). The district
17    court may issue a certificate of appealability if the petitioner “has made a substantial
18    showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this
19    standard, a petitioner must show that “reasonable jurists would find the district court’s
20    assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
21    473, 484 (2000).
22           The federal rules governing habeas cases brought by state prisoners require a district
23    court that issues an order denying a habeas petition to either grant or deny a certificate of
24    appealability. See Rules Governing § 2254 Cases, Rule 11(a). The Ninth Circuit has noted
25    that the standard for granting a certificate of appealability is “relatively low.” Jennings v.
26
27    3
        As for counts one, two and five, that were dismissed under the plea agreement, Robinson faced a
28    maximum sentence of 25 years-to-life on count one and 15 years-to-life on count two and 3 years on count
      five. (See Lodgment No. 1, ECF No. 15-1 at 1.)

                                                        22
                                                                                         3:19-cv-0387-BAS-MSB
     Case 3:19-cv-00387-BAS-MSB Document 19 Filed 05/18/20 PageID.623 Page 23 of 23


 1    Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002).        A petitioner “need not show that he
 2    should prevail on the merits,” Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir. 2000),
 3    but may be entitled to a certificate when the “questions are adequate to deserve
 4    encouragement to proceed further.” Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983),
 5    superseded on other grounds by 28 U.S.C. § 2253(c)(2). Here, Petitioner has failed to
 6    make “a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2),
 7    and reasonable jurists would not find debatable this Court’s assessment of Petitioner’s
 8    claims that he received ineffective assistance of counsel. See Slack, 529 U.S. at 484.
 9    Accordingly, a certificate of appealability is DENIED.
10     VII. CONCLUSION
11          Based on the foregoing, the Court DENIES the petition for writ of habeas corpus,
12    DENIES a certificate of appealability.
13          IT IS SO ORDERED.
14    DATED: May 18, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   23
                                                                                3:19-cv-0387-BAS-MSB
